Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Argument
1.             Applicant's after final arguments filed 02/11/2022 have been fully considered and to clarify that the limitation “stop writing a piece of compressed image data corresponding to the invalid data”, was met in combination by the second reference Arashi instead of the main reference Grube; the previous Final Rejection is reformulated as a new Non Final rejection.  Additionally, besides Arashi another reference by Cho that also teaches the same limitation is found in an updated search which is not currently being used but it is added on the PTO-892 form. The remaining arguments are as following:
                No amendments to be considered, but the applicant refers to the examiner's detailed responses in the previous office action and continues the same arguments for the threshold, but the claim language does not specify the threshold any more than the BRI interpretation it has been given in light of the specification and it is met as mapped to the citations. Thus, the applicant could amend the claim language to specify details of the threshold if it is different than the citation. The current interpretation of the threshold is in light of at least the specification para [0005] which notes a large memory was in previous prior art needed for a decoder and the threshold is for the process of decoding the data which is stored in memory as slices of a frame and based on the threshold of 
                  


Claim Interpretation
2.      The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

          The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


             This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a receiving module, configured to receive compressed”,
“a writing module, configured to stop writing”,
“a processing module, configured to read”,
“a detection module, configured to store”,
“a determination module, configured to determine”,
“an image compression module, configured to divide”,
“a compression unit, configured to compress”,
“a data adding unit, configured to add”,
“a threshold determination module, configured to determine”,
“he writing module is configured to write”,

“a storage unit, configured to store”,
“a processing unit, configured to decode”,
“a deletion unit, configured to delete”, in claims 12 – 18.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

3.	Claims 1 – 3, 5 – 8, 10 – 14, 16 – 18 are rejected under 35 U.S.C. 103 as being un-patentable over Grube et al., hereinafter Grube (US 20130325820 A1) in view of Arashi (US 20060218471 A1).

          Regarding claim 1, Grube discloses “A method for data processing, comprising: {Fig 1 – 6}
            receiving compressed image data, wherein the compressed image data comprises N pieces {n slices [0067, 137]} of compressed image slice data and each piece of compressed image slice data comprises invalid data and valid data; {met by 109 – 111}
             {[0109] In the example of operation continued, the receiving DS processing unit 104 receives at least some of the set of encoded (compressed) data slices from the network and when at least a threshold number (e.g., a decode threshold number) of encoded data slices have been received, the DS processing unit 104 decodes the at least a threshold number of encoded data slices to reproduce the data 106.     
          [0110] "The data may include any type of analog or digital representation of data content, media content, video, audio, ....".     
              "added invalid data such as zeros to retain a preset compression ratio” interpreted in light of specification para 44-46 and "added invalid data" = “appending bits" = “padding data” met by [0111] "The transforming includes one or more of data compression, appending bits, and deleting bits. ......... For example, the determines the transformation to be video compression when the processing module determines that the data type indicator indicates video."  

                 reading the piece of compressed image slice data written in the memory and decoding valid data in the piece of compressed image slice data to obtain an image slice corresponding to the piece of compressed image slice data. {[0198, 91},
          {[0198] The method continues at step 366 where the processing module indicates that the at least the decode threshold number of encoded data slices is valid when the comparing of the corresponding integrity check values for each of the at least the decode threshold number of encoded data slices is favorable.  Such indicating includes at least one of setting a flag, sending a message, and enabling decoding of the at least the decode threshold number of encoded data slices.  The method continues at step 368 where the processing module dispersed storage error decodes the at least the decode threshold number of encoded data slices to reproduce a data segment when the at least the decode threshold number of encoded data slices is valid, 
    The limitation "reading the piece of compressed image slice" besides the [0198] further noted in [0091].


               For the limitation “stopping writing, on detecting that a preset number of invalid data has been continuously written in a memory during the process of sequentially storing the N pieces of compressed image slice data into the memory, a piece of compressed image slice data corresponding to the invalid data”, Grube above disclosed the limitation of “the process of sequentially storing the N pieces of compressed image slice data into the memory” as noted that {the compressed image data comprises N pieces {n slices [0067, 137]} of compressed image slice data and each piece of compressed image slice data comprises invalid data and valid data; {met by 109 – 111}.. However, 
               Grube does not explicitly discloses “stop writing, on detecting that a preset number of invalid data has been continuously written in a memory, a piece of compressed image slice data corresponding to the invalid data”, but
                     Arashi in a similar field of endeavor teaches this limitation as met by [0016]  "makes the data write means continue a recording process from the resume write sector address when the number of continuous errors (number of invalid data) is less than a predetermined number, and stops a recording process when the number of continuous errors (number of invalid data) reaches a predetermined number".  As further disclosed by [0016] In the optical disc recording/reproduction apparatus structured as described above, the system controller includes: write data checking means that checks the buffer memory for write data that is stored therein as a result of a predetermined amount of encoded data,....... and thus obtains the resume write sector address; sector rewrite means that rewrites the two ECC blocks added by the block addition means to invalid sectors;  ....... recording resume/stop means that, after a memory address is set back by the memory address set back means, makes the data write means continue a recording process from the resume write sector address when the number of continuous errors (number of invalid data) is less than a predetermined 
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grube as taught in Arashi to provide “stop writing, on detecting that a preset number of invalid data has been continuously written in a memory, a piece of compressed image slice data corresponding to the invalid data”, for the purpose of allowing the number of continuous errors (number of invalid data) when is less than a predetermined number to be written without interruption, but when it exceeds the threshold and data recovery is in jeopardy to stop the writing as Arashi [0016] teaches.


               Regarding claim 2, Grube / Arashi discloses claim 1 and “The method for data processing according to claim 1, wherein after stopping writing the piece of compressed image slice data corresponding to the invalid data, the method further comprises:” as detailed in claim 1. 
              Grube further discloses “storing, on detecting valid data of a next piece of compressed image slice data in the compressed image data, the next piece of compressed image slice data into the memory” as met by [0072].


               Regarding claim 3, Grube / Arashi discloses claim 1 and Grube further discloses “The method for data processing according to claim 1, wherein before receiving the compressed image data, the method further comprises: 
               determining whether data to be transmitted is a kind of data in an image set, wherein the data in the image set comprises compressed image data and original image data; transmitting, in a case that the data to be transmitted is the compressed image data in the image set, the compressed image data through a video transmission interface, wherein the compressed image data comprises N pieces of compressed image slice data;” as met in [0110 – 113], Fig 1 – 6.

              dividing, in a case that the data to be transmitted is the original image data in the image set, the original image data into N image slices, compressing each of the N image slices, and transmitting obtained compressed image data through the video transmission interface, met by Grube [0067].


               Regarding claim 5, Grube / Arashi discloses claim 1 and “The method for data processing according to claim 1, wherein before reading the piece of compressed image slice data written in the memory, the method further comprises” as detailed in claim 1 and met by Grube [0091, 198].  
                “determining whether the amount of data in the memory reaches a preset threshold; and storing the next piece of compressed image slice data into the memory until the amount of data in the memory reaches the present threshold, in a case that it is Arashi [0016].


               Regarding claim 6, Grube / Arashi discloses claim 1 and “The method for data processing according to claim 1, wherein reading the piece of compressed image slice data written in the memory and decoding the valid data in the piece of compressed image slice data to obtain the image slice corresponding to the piece of compressed image slice data comprise: 
              reading the piece of compressed image slice data stored in the memory;” as detailed in claim 1, it was met by [Grube [0091, 198]

           Grube further discloses “storing the piece of compressed image slice data into a cache; reading the valid data in the piece of compressed image slice data stored in the cache; and” as met by [0012, 177].


               “decoding the valid data, to obtain the image slice corresponding to the piece of compressed image slice data” as met by 0198]


              Regarding claims 7 – 8, 10, each of these claims include the same limitations as in claim 6 noted above, with the exception of their antecedent basis is from a different claim, and are rejected under the same rationale.

            Regarding claim 11, Grube / Arashi discloses claim 6 and Grube further discloses “The method for data processing according to claim 6, wherein after obtaining the image slice corresponding to the piece of compressed image slice data, the method further comprises:” as noted in claim 1 and met by [0198], and [0111] discloses "deleting invalid data" met by "deleting bits" and in [0208] by delete command in memory.    As already noted [0012, 177] discloses the usage of "cache vs memory".


               Regarding claims 12 – 14, 16 – 18, these claims implement the apparatus for which its hardware met by (Fig 1 – 6), and for which the method that details its process was noted in claims 1 – 3, 5, 6, 11, and are rejected under the same rationale.


4.	Claims 4, 9, 15 are rejected under 35 U.S.C. 103 as being un-patentable over Grube et al., hereinafter Grube (US 20130325820 A1) in view of Arashi (US 20060218471 A1) and in view of Lin et al., hereinafter Lin (US 20120044375 A1).
               Regarding claim 4, Grube / Arashi discloses claim 3 and Grube further discloses “The method for data processing according to claim 3, wherein performing as met by [0067] and [0114].
             Grube / Arashi does not explicitly disclose “adding invalid data at the end of the compressed data of each image slice to conform the compressed data of each image slice to a preset compression ratio, to obtain compressed image data corresponding to the N image slices” but 
              "Adding invalid data such as zeros to retain a preset compression ratio", interpreted in light of specification para 44-46 wherein "adding invalid data" = “appending bits" = “adding padding data”.
                Lin in a similar field of endeavor teaches this limitation as cited in [0030] discloses "adding padding data (that is, adding invalid data) at the end of the compressed (encoded) data of each image slice (image blocks, i.e., MCUs) to conform the compressed data of each image slice to a preset compression ratio, to obtain compressed image data corresponding to the N image slices". Also, the abstract provides the proof of analogous art in image encoding and padding (adding invalid data) to enable encoding. 
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grube / Arashi as taught in Lin to provide “adding invalid data at the end of the compressed data of each image slice to conform the compressed data of each image slice to a preset compression ratio, to obtain compressed image data corresponding to the N image slices”, for the purpose Lin [0004] teaches.

              Regarding claims 9, this claim includes the same limitations as in claim 6 noted above, with the exception of its antecedent basis is from claim 4, and is rejected under the same rationale.

               Regarding claims 15, this claim implements the apparatus for which its hardware met by (Fig 1 – 6), and for which the method that details its process was noted in claim 4, and is rejected under the same rationale.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN HAIEM whose telephone number is (571) 270-1048.  The examiner can normally be reached on Mon – Thurs 7:45 – 6:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422